TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00721-CR


Henry Gauna, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 3040205, HONORABLE JON N. WISSER, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

The motion to withdraw filed by appellant's appointed counsel on appeal, Mr. Gary
Taylor, is granted. (1)  The appeal is abated for the district court to immediately appoint substitute
counsel.  A copy of the order appointing substitute counsel shall be forwarded to this Court no later
than August 5, 2005.

				__________________________________________
				David Puryear, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Filed:   July 29, 2005
Do Not Publish
1.        Counsel has been employed as a federal public defender in Nevada effective August 1, 2005. 
Counsel previously filed a brief on appellant's behalf.